Title: From Thomas Jefferson to Nathaniel Macon, 18 October 1802
From: Jefferson, Thomas
To: Macon, Nathaniel


          
            Dear Sir
            Washington Oct. 18. 1802.
          
          I think the gentlemen of Congress from your state undertook on their return home to recommend to me proper persons as Commissioners of bankruptcy for the state. not having recieved any recommendation, I take the liberty of asking you to name either from your own knolege, or on such information as you can, four persons who may be proper for that appointment. it would be desireable there should be two lawyers & two merchants; but one of each description at least will be indispensable; and all republicans if to be had. if there be but one set, I presume Newbern is the most central position for them. but perhaps Wilmington & Edenton, may be too distant from it, and may require commissioners of their own. if so, 4 persons for each of the three places will be necessary. Accept assurances of my sincere esteem & respect.
          
            Th: Jefferson
          
        